UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6953


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL BERNARD MITCHELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:09-cr-00382-H-1)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Bernard Mitchell, Jr., Appellant Pro Se.           J. Frank
Bradsher, Timothy Severo, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul   Bernard    Mitchell,     Jr.,    appeals    the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion

for a sentence reduction.        We have reviewed the record and find

no   reversible    error.      Accordingly,    we     affirm   the   district

court’s order.     United States v. Mitchell, No. 5:09-cr-00382-H-1

(E.D.N.C. June 5, 2014).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2